Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s now amended claims disclose a method for providing critical path analysis of active trace files in a computing environment, comprising: identifying a critical path using a trace of time spans and activities of a plurality of applications, wherein the critical path is a set of activities having time spans free of overlap with other activities, and wherein the activities to track are predefined prior to the trace such that a total memory used in performing the trace scales commensurate with the predefined activities in lieu of a number of records in the trace.
Prior art fails to disclose: the activities to track are predefined prior to the trace such that a total memory used in performing the trace scales commensurate with the predefined activities in lieu of a number of records in the trace. This limitation in combination with the claim as a whole is patentably distinct over the prior art of record.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/Primary Examiner, Art Unit 2113